Order entered May 31, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01437-CR
                                      No. 05-18-01438-CR
                                      No. 05-18-01439-CR
                                      No. 05-18-01440-CR
                                      No. 05-18-01441-CR
                                      No. 05-18-01442-CR
                                      No. 05-18-01443-CR
                                      No. 05-18-01444-CR

                           DANIEL BARRY STEFFEN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 199th Judicial District Court
                                 Collin County, Texas
        Trial Court Cause Nos. 199-83863-2017. 199-83864-2017, 199-83865-2017,
   199-83866-2017, 199-83867-2017, 199-83868-2017, 199-83869-2017 & 199-84131-2017

                                            ORDER
       Before the Court is appellant’s May 17, 2019 second motion to extend the time to file

appellant’s brief. We GRANT IN PART the motion and ORDER appellant’s brief filed on or

before June 17, 2019. If appellant’s brief is not filed by June 17, 2019, these appeals may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE